Case 0:21-mj-06403-LSS Document 1 Entered on FLSD Docket 07/06/2021 Page 1 of 2

                                                 U .S.D epartm entofJustice
           A
                '*
      .          W
     *1              t*'*
          @po*     ë'
             œ:ave>#
                                                                United StatesAttorney
                                                                SouthernDistrictofFlorida

                                                                500 EastBroward Boulevard
                                                                Suite 700
                                                                FortLauderdale,Florida 33394
                                                                (305)619-7484
                                                                June 28,2021

 WAHANDDELIW RY                                                         J l-b#ow snoè
 Shalikash D avid lm orin-loseph




            Re:             D ealinz in Firearm sW ithouta License& urchase ofFirearm s bv M eansof
                                        -            -

                            False Statem ent,Investization

 DearM r.Im orin-loseph:

           This letter is to infonu you that you are currently the target of a federal investigation
 underway in the Southern D istrict of Florida,Broward County D ivision. Your alleged conduct
 im plicatesseriousviolationsoffederalcrim inallaw ,including dealing in firearm swithouta license,
 inviolationofTitle18,UnitedStatesCode,Section922(a)(1)(A),andpurchasingfirearmsbymeans
 ofafalsestatement,inviolationofTitle18,UnitedStatesCode,Section922(a)(6),amongothers.
               TheBureau ofAlcohol,Tobacco,Firearmsand Explosives((WTF'')hascompleted the
 initialevaluation of the evidence and 1 am handing the prosecution of this m atter. W e are now
 prepared to go forward w ith crim inalchargesrelated to theabove-described conduct. lfnecessary,
 weintendtopresentthemattertoagrandjul'yforindictment.
           Although you are notobligated to m ake any statem entto 1aw enforcem ent, you m ay w ish
 to supply yourversion ofthe eventsin question to interview ing agents,forthepurposeofcooperating
 in this investigation. You m ay also w ish to seek the assistance ofan attorney before m aking any
 such statem ent. lfyou do w ish to m ake a statem ent,lsuggestthatyou have vourattorney contact
                                                                                    -


 meassoonaspossibl
 '
 '
                 einordertodiscussthismatter.lcanbereachedatj.                           ( ''
                                                                                         :
                                                                                             .   -
                                                                               .
                                                                               ..       ..

               lfyoucannotaffordanattorney,pleasecallmyofficeat(3057                     'W ewillarrange
 atime foryou to appearbefore aM agistrateJudge,w how illdeterm inè ifan attorney can be assigned
 to you based on financialneed.


                                                            1
Case 0:21-mj-06403-LSS Document 1 Entered on FLSD Docket 07/06/2021 Page 2 of 2




           Finally,should you decideto retain an attorney, no adverse inferencew illbe draw n strictly
 as a result of your decision to seek the advice of counselbefore giving a statem ent. ln addition,
 should an attorney acting upon yourbehalf w ish to contact m e, Iw ould be w illing to engage in
 lim iteddiscussionwithcounselregardingyourstatusinthisinvestigation, asw ellthe extent,ifany,
 to which you w ould be w illing to provide inform ation to federalinvestigators.


                                                               Sincerely,



                                                               Brooke Elise Latta
                                                               AssistantUnited StatesAttorney
